

Aviat Networks, Inc.
5200 Great America Parkway
Santa Clara, CA 95054


January 11, 2015
Steel Partners Holdings L.P.
590 Madison Avenue, 32nd Floor
New York, NY 10022
Attn:    Warren G. Lichtenstein
Lone Star Value Investors, LP
c/o Lone Star Value Management, LLC
53 Forest Avenue, 1st Floor
Old Greenwich, CT 06870
Attn:    Jeffrey E. Eberwein


Gentlemen:
This letter (this “Agreement”) constitutes the agreement between (a) Aviat
Networks, Inc. (the “Company”); (b) Steel Partners Holdings L.P. (“Steel”) and
each of the other related Persons (as defined below) set forth on the signature
pages hereto (collectively with Steel, the “Steel Group”); and (c) Lone Star
Value Investors, LP (“Lone Star”) and each of the other related Persons set
forth on the signature pages hereto (collectively with Lone Star, the “Lone Star
Group”). The Steel Group and each of their Affiliates (as defined below) and
Associates (as defined below) and the Lone Star Group and each of their
Affiliates and Associates are collectively referred to as the “Investors.”
1.On the date of this Agreement, Clifford H. Higgerson, Raghavendra Rau, Mohsen
Sohi and Edward F. Thompson will retire from the Company’s Board of Directors
(the “Board”), and their service as directors will immediately conclude.
2.On the date of this Agreement, the Board will appoint James R. Henderson, John
Mutch, Robert G. Pearse and John Quicke (collectively, the “New Directors”) to
the Board. Messrs. Mutch and Quicke are referred to as the “Steel Designees,”
and Messrs. Henderson and Pearse are referred to the “Lone Star Designees.”
3.At the Company’s Annual Meeting of Stockholders in respect of its 2014 fiscal
year (the “2014 Annual Meeting”), the Board’s nominees to stand for election
will be Charles D. Kissner, William A. Hasler, Michael A. Pangia and Dr. James
C. Stoffel (collectively, the “Continuing Incumbent Directors”) and the New
Directors.
4.The Company will use its reasonable best efforts to hold the 2014 Annual
Meeting no later than February 15, 2015, or as soon thereafter as possible. At
the 2014 Annual Meeting, the election of directors, the ratification of auditors
and the non-binding advisory vote on the compensation of the Company’s named
executive officers are the only matters that the Company intends to present to a
vote of stockholders.
5.During the Restricted Period (as defined below), the Company will not increase
the size of the Board to more than eight members.

1

--------------------------------------------------------------------------------



6.Following the appointment of the New Directors, the Company will cause the
initial composition of the Board’s committees to be as follows. Thereafter, the
Board will be free to make adjustments to the composition of its committees from
time to time as it determines in its discretion.
Audit Committee
Governance and Nominating Committee
Compensation Committee
John Mutch (Chairman)
John Quicke (Chairman)
Dr. James C. Stoffel (Chairman)
James R. Henderson
Robert Pearse
John Quicke
William A. Hasler
William A. Hasler
Robert Pearse

7.During the Restricted Period, the Board will appoint at least one New Director
to any committees of the Board formed after the date of this Agreement.
8.Mr. Kissner does not intend to continue his service as Chairman of the Board
following the conclusion of the 2014 Annual Meeting (but, for the avoidance of
doubt, intends to continue to serve as a director). The Company will elect Mr.
Mutch as Chairman of the Board immediately after the 2014 Annual Meeting.
9.During the Restricted Period, if any of the (a) Steel Designees ceases to be a
member of the Board for any reason, then the Steel Group will be entitled to
designate (and the Board will appoint promptly after the approval of the
Governance and Nominating Committee) another person (a “Steel Successor
Designee”) to serve as a director in place of such Steel Designee; and (b) Lone
Star Designees ceases to be a member of the Board for any reason, then the Lone
Star Group will be entitled to designate (and the Board will appoint promptly
after the approval of the Governance and Nominating Committee) another person (a
“Lone Star Successor Designee”) to serve as a director in place of such Lone
Star Designee. Any Steel Successor Designee or Lone Star Successor Designee, as
applicable, must (i) be qualified to serve as a member of the Board under all
applicable corporate governance policies or guidelines of the Company and the
Board and applicable legal, regulatory and stock market requirements; (ii) meet
the independence requirements with respect to the Company of the listing rules
of The NASDAQ Stock Market LLC or any successor thereto; and (iii) be reasonably
acceptable to the Board (including the Governance and Nominating Committee) in
its good faith business judgment. Upon becoming a member of the Board, the Steel
Successor Designee or Lone Star Successor Designee, as applicable, will succeed
to all of the rights and privileges, and will be bound by the terms and
conditions, of a Steel Designee or Lone Star Designee, as applicable, under this
Agreement.
10.As a condition to the appointment of the New Directors as contemplated by
paragraph 2, and as a condition to the continuing directorships of the
Continuing Incumbent Directors, each of the New Directors and the Continuing
Incumbent Directors have agreed in writing, during the term of any service as a
director of the Company, to (a) comply with all policies, procedures, processes,
codes, rules, standards and guidelines applicable to members of the Board,
including, without limitation, the Company’s code of conduct, insider trading
policy, Regulation FD policy, related party transactions policy and corporate
governance guidelines, in each case as amended from time to time; and (b) keep
confidential and not publicly disclose discussions and matters considered in
meetings of the Board and its committees, unless previously disclosed publicly
by the Company.
11.Notwithstanding anything to the contrary in this Agreement, each of the New
Directors, during his term of service as a director of the Company, will not be
prohibited from acting in his capacity as a director or from complying with his
fiduciary duties as a director of the Company

2

--------------------------------------------------------------------------------



(including, without limitation, voting on any matter submitted for consideration
by the Board, participating in deliberations or discussions of the Board and
making suggestions or raising any issues or recommendations to the Board), all
in accordance with the agreement set forth in paragraph 10.
12.During the Restricted Period, at each annual or special meeting of the
Company’s stockholders at which directors are elected, the Investors will
(a) cause all Voting Securities beneficially owned by them to be present for
quorum purposes; and (b) if applicable, vote, or cause to be voted, all Voting
Securities beneficially owned by them in favor of the Company’s slate of
directors.
13.During the Restricted Period, at each annual or special meeting of the
Company’s stockholders at which directors are elected, the Company will
recommend, support and solicit proxies for the election of the New Directors in
the same manner as for the other nominees standing for election at that meeting.
14.Each of the New Directors will be (a) compensated for his service as a
director and will be reimbursed for his expenses on the same basis as all other
non-employee directors of the Company; (b) granted equity-based compensation and
other benefits on the same basis as all other non-employee directors of the
Company; and (c) entitled to the same rights of indemnification and directors’
and officers’ liability insurance coverage as the other non-employee directors
of the Company as such rights may exist from time to time.
15.From the date of this Agreement until 30 days prior to the deadline for the
submission of director nominations in respect of the Company’s Annual Meeting of
Stockholders in respect of its 2015 fiscal year (such meeting, the “2015 Annual
Meeting,” and such period, the “Restricted Period”), none of the Investors will,
and each Investor will cause its respective Affiliates and Associates and its
and their respective principals, directors, general partners, officers,
employees, and agents and representatives acting on its behalf not to, in any
way, directly or indirectly (in each case, except as expressly permitted by this
Agreement):
(a)(i) make, participate in or encourage any “solicitation” (as such term is
used in the proxy rules of the Securities and Exchange Commission (the “SEC”))
of proxies or consents with respect to the election or removal of directors or
any other matter or proposal; (ii) become a “participant” (as such term is used
in the proxy rules of the SEC) in any such solicitation of proxies or consents;
or (iii) seek to advise, encourage or influence any Person with respect to the
voting of any Voting Securities, it being understood that, except as set forth
in paragraph 12, nothing in this paragraph 15(a) will be interpreted to restrict
the Investors’ ability to vote their shares of the Company’s common stock on any
proposal duly brought before the Company’s stockholders as each of the Investors
determines in its sole discretion;
(b)initiate, propose or otherwise “solicit” (as such term is used in the proxy
rules of the SEC), directly or indirectly, the Company’s stockholders for the
approval of any shareholder proposal, whether made pursuant to Rule 14a-4 or
Rule 14a-8 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or otherwise, or cause or encourage any Person to initiate
or submit any such shareholder proposal;
(c)other than as provided in this Agreement, (i) seek, alone or in concert with
others, election or appointment to, or representation on, the Board or nominate
or propose the nomination of, or recommend the nomination of, any candidate to
the Board; (ii) seek, alone or in

3

--------------------------------------------------------------------------------



concert with others, the removal of any member of the Board; or (iii) make a
request for any stockholder list or other similar Company records;
(d)(i) form or join (whether or not in writing) in a partnership, limited
partnership, syndicate or other group, including, without limitation, a “group”
as defined pursuant to Section 13(d) of the Exchange Act, with respect to any
Voting Securities (including any group comprised of the Steel Group and the Lone
Star Group); (ii) deposit any Voting Securities into a voting trust, arrangement
or agreement; or (iii) subject any Voting Securities to any voting trust,
arrangement or agreement, in each case other than solely with other Affiliates
of the Steel Group or the Lone Star Group, as applicable, with respect to Voting
Securities now or hereafter owned by them;
(e)act, alone or in concert with others, to (i) control or seek to control, or
influence or seek to influence, the management, the Board or the policies of the
Company (including, without limitation, any material change to the
capitalization or dividend policy of the Company or any material change in the
Company’s management, business or corporate structure), it being understood that
nothing in this paragraph 15(e)(i) will limit the Investors’ ability to
communicate their views with respect to the aforementioned privately to the
Board and management of the Company in a manner that would not reasonably
require the Company to make any public disclosure relating to such
communication; or (ii) seek, propose or make any public statement with respect
to any merger, consolidation, business combination, tender or exchange offer,
sale or purchase of assets, sale or purchase of securities, dissolution,
liquidation, restructuring, recapitalization or similar transaction involving
the Company or its subsidiaries, except that, solely with respect to an
Opposition Matter (as defined below), the Investors will have the right to
communicate with stockholders and third parties (but not solicit in opposition)
for the limited purpose of informing them as to how the Investors will vote
their shares of the Company’s common stock in connection with the stockholder
vote on an Opposition Matter and nothing in this Agreement shall be interpreted
to restrict their ability to do so;
(f)other than as provided in this Agreement, with respect to the Company or the
Voting Securities, (i) communicate with the Company’s stockholders or others
pursuant to Rule 14a-1(l)(2)(iv) pursuant to the Exchange Act; (ii) participate
in, or take any action pursuant to, any “proxy access” proposal adopted by the
SEC; or (iii) conduct any nonbinding referendum or “stockholder forum”;
(g)publicly make or disclose any statement regarding any intent, purpose, plan
or proposal with respect to the Board or the Company, its management, policies,
affairs or assets, or the Voting Securities or this Agreement, that is
inconsistent with the provisions of this Agreement, including, without
limitation, any intent, purpose, plan or proposal that is conditioned on, or
would require, the waiver, amendment, nullification or invalidation of any
provision of this Agreement, or take any action that could require the Company
to make any public disclosure relating to any such intent, purpose, plan,
proposal or condition;
(h)other than with other Affiliates of the respective Investor, enter into any
agreements, understandings or arrangements (whether written or oral), with, or
advise, finance, assist or encourage, any Person, in connection with any of the
foregoing;
(i)sell, offer or agree to sell all or substantially all, directly or
indirectly, through swap or hedging transactions, derivative agreements or
otherwise, voting rights decoupled from the underlying Voting Shares held by the
Investors to any third party; and

4

--------------------------------------------------------------------------------



(j)(i) make or in any way participate as an offerer (as such term is defined in
Schedule TO under the Exchange Act), directly or indirectly, in any tender
offer, exchange offer, merger, business combination, recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction
involving the Company or its securities or assets (it being understood that the
foregoing will not restrict the Investors from tendering shares, receiving
payment for shares or otherwise participating in any such transaction on the
same basis as other stockholders of the Company, or from participating in any
such transaction that has been approved by the Board); or (ii) make, or support
any third party in making, any public proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
the Company to make a public announcement regarding any of the types of matters
set forth above in this paragraph 15(j).
16.During the Restricted Period, none of members of the Steel Group will, and
Steel will cause each member of the Steel Group and its and their respective
Affiliates and Associates and its and their respective principals, directors,
general partners, officers, employees, and agents and representatives acting on
its behalf not to, in any way, directly or indirectly, except with the prior
written consent of the Company, acquire, or offer, seek or agree to acquire, by
purchase or otherwise, or direct any third party in the acquisition of, any
Voting Securities or assets, or rights or options to acquire any Voting
Securities or assets, of the Company, or engage in any swap or hedging
transactions or other derivative agreements of any nature with respect to Voting
Securities, if such acquisition or transaction would result in the Steel Group
having beneficial ownership of more than 24.9% of the voting power of the Voting
Securities or economic exposure to more than 24.9% of the Voting Securities.
17.During the Restricted Period, none of members of the Lone Star Group will,
and Lone Star will cause each member of the Lone Star Group and its and their
respective Affiliates and Associates and its and their respective principals,
directors, general partners, officers, employees, and agents and representatives
acting on its behalf not to, in any way, directly or indirectly, except with the
prior written consent of the Company, acquire, or offer, seek or agree to
acquire, by purchase or otherwise, or direct any third party in the acquisition
of, any Voting Securities or assets, or rights or options to acquire any Voting
Securities or assets, of the Company, or engage in any swap or hedging
transactions or other derivative agreements of any nature with respect to Voting
Securities, if such acquisition or transaction would result in the Lone Star
Group having beneficial ownership of more than 9.9% of the voting power of the
Voting Securities or economic exposure to more than 9.9% of the Voting
Securities.
18.The Board has duly approved (the “Board Approval”) the acquisition by the
Steel Group and its Affiliates and Associates, whether in a single transaction
or multiple transactions from time to time, of additional shares of the
Company’s common stock to the extent that such acquisitions would result in the
Steel Group and its Affiliates and Associates being the owner of 15% or more,
but less than 24.9%, of the voting power of the shares of voting stock of the
Company issued and outstanding from time to time, subject to (a) the limitations
provided for in this paragraph 18; and (b) the accuracy of the representations
and warranties of the Steel Group in this Agreement. The Steel Group, on behalf
of itself and its Affiliates and Associates, agrees that if it or its Affiliates
and Associates becomes the owner of shares of voting stock of the Company such
that it would, together with its Affiliates and Associates, own 24.9% or more of
the voting power of the shares of voting stock of the Company issued and
outstanding from time to time under circumstances in which it would be an
“interested stockholder” as defined in Section 203 of the General Corporation
Law of

5

--------------------------------------------------------------------------------



the State of Delaware (the “DGCL,” and such section, “DGCL 203”) (but, for this
purpose, replacing 15% in such definition with 24.9%) (any event causing the
Steel Group and its Affiliates and Associates to own in the aggregate 24.9% or
more of the voting power of the shares of voting stock of the Company issued and
outstanding from time to time, an “Additional Acquisition”), then (i)
notwithstanding the Board Approval, the restrictions under DGCL 203 applicable
to a “business combination” with an “interested stockholder” will apply as a
matter of contract pursuant to this Agreement (except as modified herein) to the
Steel Group and its Affiliates and Associates as if the Board Approval had not
been granted and as if the Additional Acquisition had caused the Steel Group and
its Affiliates and Associates to become an interested stockholder for purposes
of DGCL 203 (except that wherever 15% is used in DGCL 203 it shall mean, for all
purposes of this Agreement, 24.9%); and (ii) the Steel Group and its Affiliates
and Associates will not engage in any business combination with the Company for
a period of three years following the time that it and its Affiliates and
Associates became the owner of 24.9% or more of the voting power of the shares
of voting stock of the Company issued and outstanding from time to time unless
(a) prior to such time the Board approved, including approval by a majority of
the directors who are not the New Directors, either the business combination or
the Additional Acquisition; (b) upon consummation of the transaction which
resulted in the Steel Group and its Affiliates and Associates becoming the owner
of 24.9% or more of the voting power of the shares of voting stock of the
Company issued and outstanding from time to time, the Steel Group and its
Affiliates and Associates owned at least 85% of the voting power of the voting
stock of the Company outstanding at the time the transaction commenced,
excluding for purposes of determining the voting stock outstanding (but not the
outstanding voting stock owned by the Steel Group and its Affiliates and
Associates) those shares owned by (i) persons who are directors and also
officers of the Company; and (ii) employee stock plans in which employee
participants do not have the right to determine confidentially whether shares
held subject to the plan will be tendered in a tender or exchange offer; or (c)
at or subsequent to such time the business combination is approved by the Board,
including by a majority of the directors who are not the New Directors, and
authorized at an annual or special meeting of stockholders, and not by written
consent, by the affirmative vote of at least 66⅔% of the voting power of the
voting stock of the Company outstanding which is not owned by the Steel Group
and its Affiliates and Associates. Notwithstanding the foregoing, the
restrictions set forth in this paragraph 18 will not apply if any of the
exceptions in DGCL Section 203(b)(4), (5) or (6) would be applicable at the time
of such business combination.
19.For so long as it beneficially owns at least 9.9% of the Company’s
outstanding common stock, the Steel Group will be entitled to have one observer
(the “Steel Observer”) attend each meeting of the Board. For so long as it
beneficially owns at least 9.9% of the Company’s outstanding common stock, the
Lone Star Group will be entitled to have one observer (the “Lone Star Observer”)
attend each meeting of the Board. The Steel Observer and the Lone Star Observer,
as applicable, will (a) receive copies of all notices and written information
furnished to the Board reasonably in advance of each meeting (to the extent
practicable); and (b) be permitted to be present at all meetings of the Board
(whether by telephone or in person). Notwithstanding the foregoing, the Company
will be entitled to withhold any information and exclude the Steel Observer or
the Lone Star Observer, as applicable, from any (i) executive or private
sessions of any meeting; or (ii) meeting or portion thereof as is reasonably
determined by the Company to be necessary to protect the Company’s
attorney-client privilege or as may otherwise be appropriate. Prior to attending
any meetings of the Board, the Steel Observer and the Lone Star Observer will
execute a confidentiality agreement in form and substance reasonably acceptable
to the parties with respect to the information and discussions to which they
will have access. Notwithstanding anything to the contrary in this

6

--------------------------------------------------------------------------------



paragraph 19, the attendance of either the Steel Observer or the Lone Star
Observer at any meetings of the Board held after the 2015 Annual Meeting will be
at the discretion of the Board.
20.During the Restricted Period, the Company and the Investors will each refrain
from making, and will cause their respective Affiliates and Associates and its
and their respective principals, directors, stockholders, members, general
partners, officers and employees not to make, any statement or announcement that
both relates to and constitutes an ad hominem attack on, or that both relates to
and otherwise disparages, impugns or is reasonably likely to damage the
reputation of, (a) in the case of statements or announcements by any of the
Investors, the Company or any of its Affiliates or subsidiaries or any of its or
their respective officers or directors or any person who has served as an
officer or director of the Company or any of its Affiliates or subsidiaries; and
(b) in the case of statements or announcements by the Company, the Investors and
their respective Affiliates and Associates and their respective principals,
directors, stockholders, members, general partners, officers, employees and
advisors, or any person who has served as such. The foregoing will not prevent
the making of any factual statement in any compelled testimony or production of
information, whether by legal process, subpoena or as part of a response to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought.
21.Within two business days of the date of this Agreement, the Company will
reimburse the Steel Group for its reasonable and documented out-of-pocket
expenses (up to a maximum of $75,000) incurred by the Steel Group in connection
with the negotiation and execution of this Agreement and all related activities
and matters. Within two business days of the date of this Agreement, the Company
will reimburse the Lone Star Group for its reasonable and documented
out-of-pocket expenses (up to a maximum of $75,000) incurred by the Lone Star
Group in connection with the preparation of its notice of nomination of
candidates to the Board, the negotiation and execution of this Agreement and all
related activities and matters. Except as provided in this paragraph 21, each
cost or expense incurred in connection with this Agreement shall be paid by the
party incurring such cost or expense.
22.The Lone Star Group agrees that automatically and without any additional
action by any party hereto, upon the execution of this Agreement by the parties,
Lone Star irrevocably withdraws, and will be deemed to have irrevocably
withdrawn, its nomination of candidates for election as directors of the Company
set forth in its letter to the Company dated September 9, 2014.
23.On the date of this Agreement, the Company will issue a press release in the
form attached as Exhibit A (the “Press Release”). Neither the Company nor the
Investors will make any public statements with respect to the matters covered by
this Agreement (including, without limitation, in any filing with the SEC, any
other regulatory or governmental agency, any stock exchange or in any materials
that would reasonably be expected to be filed with the SEC) that are
inconsistent with, or otherwise contrary to, the statements in the Press
Release.
24.As used in this Agreement, the term (a) “Person” will be interpreted broadly
to include, among others, any individual, general or limited partnership,
corporation, limited liability or unlimited liability company, joint venture,
estate, trust, group, association or other entity of any kind or structure;
(b) “Affiliate” will have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act and will include Persons who become Affiliates of any Person
subsequent to the date of this Agreement; (c) “Associate” will have the meaning
set forth in Rule 12b-2 promulgated under the Exchange Act and will include
Persons who become Associates of any Person subsequent to the date of this
Agreement, but will exclude any Person not controlled by or under common control
with the related Person; (d) “Voting Securities” will mean the shares of the
Company’s common stock

7

--------------------------------------------------------------------------------



and any other securities of the Company entitled to vote in the election of
directors, or securities convertible into, or exercisable or exchangeable for,
such shares or other securities, whether or not subject to the passage of time
or other contingencies; (e) “business day” will mean any day other than a
Saturday, Sunday or a day on which the Federal Reserve Bank of San Francisco is
closed; (f) “beneficially own,” “beneficially owned” and “beneficial ownership”
will have the meaning set forth in Rule 13d-3 promulgated under the Exchange
Act; and (g) “Opposition Matter” means any of the following transactions, but
only to the extent required by the DGCL (or, exclusively in the case of the
issuance of more than 20% of the outstanding shares of the Company’s common
stock, the rules of The NASDAQ Stock Market), to be submitted by the Board to
the Company’s stockholders for approval: (i) the sale or transfer of all or
substantially all of the Company’s assets in one or a series of transactions;
(ii) the sale or transfer of a majority of the outstanding shares of the
Company’s common stock (through a merger, stock purchase or otherwise); and
(iii) any merger, consolidation, acquisition of control or other business
combination, tender or exchange offer, dissolution, liquidation, reorganization,
or change in capital structure (including issuance in the aggregate of more than
20% of the outstanding shares of the Company’s common stock), in each case that
has been approved by the Board but voted against by all of the New Directors.
25.Each of the Investors, severally and not jointly, represents and warrants as
to itself that (a) this Agreement has been duly authorized, executed and
delivered by it and is a valid and binding obligation of such Investor,
enforceable against it in accordance with its terms; (b) as of the date of this
Agreement, none of Investors or any of their Affiliates is a party to any swap
or hedging transactions or other derivative agreements of any nature with
respect to the Voting Securities; and (c) as of the date of this Agreement, the
Investors have not, directly or indirectly, compensated or agreed to compensate
the New Directors for their service as a nominee or director of the Company with
any cash, securities (including, without limitation, any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement) or other form of compensation directly
or indirectly related to the Company or its securities (collectively,
“Unpermitted Compensation Arrangements”). The Steel Group represents and
warrants that as of the date of this Agreement, it is the beneficial owner of an
aggregate of 8,042,892 shares of Voting Securities. The Lone Star Group
represents and warrants that as of the date of this Agreement, it is the
beneficial owner of an aggregate of 1,250,000 shares of Voting Securities.
26.During the Restricted Period, the Investors will not, directly or indirectly,
compensate the New Directors for their service as a director of the Company in
any way, including, without limitation, with any Unpermitted Compensation
Arrangements.
27.The Company represents and warrants that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;
(b) does not require the approval of the stockholders of the Company; and
(c) does not and will not violate any law, any order of any court or other
agency of government, the Company’s Certificate of Incorporation or Bylaws, each
as amended from time to time, or any provision of any agreement or other
instrument to which the Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.

8

--------------------------------------------------------------------------------



28.The Company and the Investors each acknowledge and agree that money damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach
hereof, (a) the non-breaching party will be entitled to injunctive and other
equitable relief, without proof of actual damages; (b) the breaching party will
not plead in defense thereto that there would be an adequate remedy at law; and
(c) the breaching party agrees to waive any applicable right or requirement that
a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity. The obligations of each group
of Investors in this Agreement are several and not joint, and neither group of
Investors will have any liability for a breach of this Agreement by the other
group of Investors.
29.This Agreement and the Exhibit constitute the only agreement between the
Investors and the Company with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement is binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns. No party
may assign or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported transfer requiring consent without such consent is
void. No amendment, modification, supplement or waiver of any provision of this
Agreement will be effective unless it is in writing and signed by the party
affected thereby, and then only in the specific instance and for the specific
purpose stated therein. Any waiver by any party of a breach of any provision of
this Agreement will not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions will not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
30.If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. The parties further agree to replace
such invalid or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the purposes of
such invalid or unenforceable provision.
31.This Agreement is governed by and will be construed in accordance with the
laws of the State of Delaware. Each of the Investors and the Company
(a) irrevocably and unconditionally consents to the personal jurisdiction and
venue of the federal or state courts located in Wilmington, Delaware; (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court; (c) agrees that it will not
bring any action relating to this Agreement or otherwise in any court other than
the such courts; and (d) waives any claim of improper venue or any claim that
those courts are an inconvenient forum. The parties agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in paragraph 33 or in such other manner as may be permitted by
applicable law, will be valid and sufficient service thereof. Each of the
parties, after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or any of the transactions
contemplated thereby, or any course of conduct, dealing, statements (whether
oral or written), or actions of any of them. No party will

9

--------------------------------------------------------------------------------



seek to consolidate, by counterclaim or otherwise, any action in which a jury
trial has been waived with any other action in which a jury trial cannot be or
has not been waived.
32.This Agreement is solely for the benefit of the parties and is not
enforceable by any other Person.
33.All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served if (i) given by
fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received; or (ii) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:
(a)If to the Company:
Aviat Networks, Inc.
5200 Great America Parkway
Santa Clara, CA 95054
Attn:    General Counsel
Fax:    (408) 567-7111
with a copy (which will not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94303
Attn:    Larry W. Sonsini
Robert G. Day
Bradley L. Finkelstein
Fax:    (650) 493-6811


(b)If to the Steel Group:
Steel Partners Holdings L.P.
590 Madison Avenue, 32nd Floor
New York, NY 10022
Attn:    Jack Howard
Fax:    (212) 546-9217
with a copy (which will not constitute notice) to:
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attn:    Steve Wolosky
Fax:    (212) 451-2222



10

--------------------------------------------------------------------------------



(c)If to the Lone Star Group:
Lone Star Value Management, LLC
53 Forest Avenue, 1st Floor
Old Greenwich, CT 06870
Attn:    Jeffrey E. Eberwein
Fax:    (203) 990-0727
with a copy (which will not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attn:    Marc Weingarten
Fax:    (212) 593-5955
At any time, any party may, by notice given in accordance with this paragraph to
the other party, provided updated information for notices hereunder.
34.Each of the parties acknowledges that it has been represented by counsel of
its choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed this Agreement with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the parties will be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties, and any controversy over interpretations of this
Agreement will be decided without regard to events of drafting or preparation.
35.This Agreement and any amendments hereto may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Any such counterpart, to the extent
delivered by fax or .pdf, .tif, .gif, .jpg or similar attachment to electronic
mail (any such delivery, an “Electronic Delivery”), will be treated in all
manner and respects as an original executed counterpart and will be considered
to have the same binding legal effect as if it were the original signed version
thereof delivered in person. No party may raise the use of an Electronic
Delivery to deliver a signature, or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of an Electronic
Delivery, as a defense to the formation of a contract, and each party forever
waives any such defense, except to the extent such defense relates to lack of
authenticity.
[Signature page follows.]

11

--------------------------------------------------------------------------------



If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement will constitute a binding agreement among
us.




Very truly yours,
AVIAT NETWORKS, INC.
By:
/s/ Charles Kissner
 
Name:
Charles Kissner
 
Title:
Chairman of the Board



ACCEPTED AND AGREED
as of the date written above:
STEEL PARTNERS HOLDINGS L.P.
By:    Steel Partners Holdings GP Inc.
General Partner
By:    /s/ Jack Howard    
Name:    Jack Howard
Title:    President
STEEL PARTNERS HOLDINGS GP INC.
By:    /s/ Jack Howard    
Name:    Jack Howard
Title:    President
STEEL EXCEL INC.
By:    /s/ Jack Howard    
Name:    Jack Howard
Title:    Principal Executive Officer

12

--------------------------------------------------------------------------------



SPH GROUP LLC
By:    Steel Partners Holdings GP Inc.
Managing Member
By:    /s/ Jack Howard    
Name:    Jack Howard
Title:    President
SPH GROUP HOLDINGS LLC
By:    Steel Partners Holdings GP Inc.
Manager
By:    /s/ Jack Howard    
Name:    Jack Howard
Title:    President
LONE STAR VALUE INVESTORS, LP
By:    /s/ Jeffrey E. Eberwein    
Name:    Jeffrey E. Eberwein
Title:    Manager
LONE STAR VALUE MANAGEMENT, LLC
By:    /s/ Jeffrey E. Eberwein    
Name:    Jeffrey E. Eberwein
Title:    Sole Member



13